Title: Thomas Jefferson to Mathew Carey, 11 July 1819
From: Jefferson, Thomas
To: Carey, Mathew


          
            Monticello July 11. 19.
          
          Th: Jefferson presents his compliments to mr Carey and his thanks for the copy of his Vindiciae which came to hand safely and in due time. the demands on his time by letters more numerous than his present enfeebled existence can meet, occasions sometimes a tardiness in the acknolegement of favors which he nevertheless highly values. he prays mr Carey to accept this as his apologey apology, and his friendly & respectful salutations.
        